DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
“a control circuit” in claim 1, and
“a light-emitting element” in claims 1 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 8 recites the limitation “the amount of current.”  There is insufficient antecedent basis for this limitation in the claims.
The claims contain no earlier recitation or limitation of an “amount of current.”

Claim 7 is indefinite where it specifies “a predetermined period,” since “predetermined,” according to applicant's definition, merely means “determined beforehand.” For example, see Joseph E. Seagram & Sons, Inc. V. Marzall, Comr. Pats., 84 USPQ 180 (Court of Appeals, District of Columbia).
determining. Determined by what claimed element(s), if any?
It would be similarly unclear to one having ordinary skill in the art what claimed event(s)/step(s), if any, is/are intended to occur only after the predetermining. Determined when? Prior to what claimed event(s)/step(s), if any?

Any remaining claim(s) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon one or more rejected base claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita (US 2006/0022305 A1).


Yamashita disclose a display device comprising: 
a pixel circuit; and 
a control circuit [e.g., Fig. 1: 2, 3, 5-8; Fig. 35: TR1, TR2, TR5, C1, VDD, CV, 44, 46, 47, 49] configured to control the pixel circuit, wherein the pixel circuit includes: 
a light-emitting element [e.g., Fig. 35: OLED]; and 
a driving thin-film transistor [e.g., Fig. 35: TR3, TR4] configured to control the amount of current [e.g., Fig. 36: IOLED] to the light-emitting element, and 
wherein the control circuit is configured to apply a stress current [e.g., Fig. 36: 63j, 67j during PL2] higher than a maximum current [e.g., Fig. 36: 63j, 66j, 67j during PL1] for the light-emitting element to display images [e.g., Fig. 36: images displayed during PL1] to the driving thin-film transistor 
but not to supply current to the light-emitting element in a period [e.g., Fig. 36: 63j, 66j, 67j during PS1, PS2] other than light-emitting periods [e.g., Fig. 36: periods during PL1] of the light-emitting element to display an image [e.g., Fig. 36: image displayed during PL1]  (e.g., see Paragraphs 463-476).

Regarding claim 2, Yamashita disclose the control circuit is configured to apply the stress current to the driving thin-film transistor in an interval [e.g., Fig. 36: middle portion of PL2] between light-emitting periods [e.g., Fig. 36: beginning and ending portions of PL1] of the light-emitting element in an image displaying period [e.g., Fig. 36: PL2] (e.g., see Paragraphs 463-476).

Yamashita disclose the control circuit is configured to apply the stress current to the driving thin-film transistor when the control circuit is supplying a reset potential [e.g., Fig. 36: CTL1, NB] to a gate of the driving thin-film transistor (e.g., see Paragraphs 463-476).

Regarding claim 4, Yamashita disclose the control circuit is configured to apply the stress current to the driving thin-film transistor in a period [e.g., Fig. 36: PL2 of 1st frame] after activation of the display device but before an image displaying period [e.g., Fig. 36: 2nd frame] (e.g., see Paragraphs 463-476).

Regarding claim 5, Yamashita disclose the control circuit is configured to supply the stress current to the driving thin-film transistor in a period [e.g., Fig. 36: PL2] where the display device is in a standing-by state  [e.g., Fig. 36: state during PL2] (e.g., see Paragraphs 463-476).

Regarding claim 6, Yamashita disclose the control circuit has a first control mode [e.g., Fig. 36: mode during middle portion of PL2] and a second control mode [e.g., Fig. 36: mode during PS1, PS2] to control the pixel circuit, 
wherein the first control mode is configured to supply the stress current to the driving thin-film transistor in an interval [e.g., Fig. 36: middle portion of PL2] between light-emitting periods [e.g., Fig. 36: beginning and ending portions of PL1] in an image displaying period [e.g., Fig. 36: PL2], and 
wherein the second control mode is configured not to supply the stress current to the driving thin-film transistor (e.g., see Paragraphs 463-476).

Regarding claim 7, Yamashita disclose the control circuit is configured to: control the pixel circuit in the first control mode in a predetermined period [e.g., Fig. 36: middle portion of PL2] following activation of the display device; and 
control the pixel circuit in the second control mode [e.g., Fig. 36: mode during PS1, PS2 during 2nd frame] after elapse of the predetermined period (e.g., see Paragraphs 463-476).

Regarding claim 8, this claim is rejected by the reasoning applied in rejecting claim 1.

Regarding claim 9, this claim is rejected by the reasoning applied in rejecting claim 2.

Regarding claim 10, this claim is rejected by the reasoning applied in rejecting claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached 'Notice of References Cited' are cited to further evidence the state of the art pertaining to display device.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
14 January 2022